Name: Commission Regulation (EEC) No 234/82 of 29 January 1982 amending for the first time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/58 Official Journal of the European Communities 30 . 1 . 82 COMMISSION REGULATION (EEC) No 234/82 of 29 January 1982 amending for the first time Regulation (EEC) No 1757/81 fixing countervailing charges on seeds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358 /71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808 /81 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1757/81 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time , a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4), requires that these charges be amended ; Article 1 The Annex to Regulation (EEC) No 1757/81 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p . 1 . ( 2) OJ No L 382, 31 . 12 . 1981 , p . 37 . ( 3 ) OJ No L 175 , 1 . 7 . 1981 , p . 27 . (4 OJ No L 175 , 2 . 8 . 1972, p . 49 . 30 . 1 . 82 Official Journal of the European Communities No L 22/59 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge (') ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 3-6 Austria 5-6 USA 10-4 Romania 14-7 Canada 32-4 Yugoslavia 32-4 Other countries (2) II . Three cross hybrids 15-1 Hungary 28-4 Romania 28-4 Other countries (3) III . Single hybrids 3-2 USA 8-5 Canada 33-6 Spain 33-6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain and Hungary. (3) With the exception of Austria, Canada, Spain, USA and Yugoslavia . (4) With the exception of Austria, Hungary, Romania and Yugoslavia .